Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 discloses ‘the first remote procedure call cache’. The Examiner believes that the claim should state ‘the remote procedure call cache’.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 discloses ‘the remote procedure call cache’. The Examiner believes that the claim should state ‘a remote procedure call cache’.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 discloses ‘the remote procedure call’ and ‘the mirrored remote procedure call cache’. The Examiner believes that the claim should state ‘a remote procedure call cache’ and ‘a mirrored remote procedure call cache’.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 discloses ‘the remote procedure call’ and ‘the mirrored remote procedure call cache’. The Examiner believes that the claim should state ‘a remote procedure call cache’ and ‘a mirrored remote procedure call cache’.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 discloses ‘the remote procedure call’. The Examiner believes that the claim should state ‘a remote procedure call’.  Appropriate correction is required.
Claims 3,5,7 are allowed.
s 10-14,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8,9,15,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14,19 of U.S. Patent No. 9021297. Although the claims at issue are not identical, they are not patentably distinct from each other because although claims 15,16 are directed to a computer readable media it would have been obvious to one of ordinary skill in the art to have the method steps of claims 14,19 be executed by the computer readable media because computer readable media and its instructions are able to execute method steps. The method steps and the instructions are for the same limitations claimed in the instant application and the issued patent.
Claims 8,9 contain every element of claims14,19 of U.S. Patent No.
9021297. Therefore the claims of the instant application are not patentably distinct from the earlier patent claims and as such are unpatentable.
s 8,9,15,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14,19 of U.S. Patent No. 9396078. Although the claims at issue are not identical, they are not patentably distinct from each other because although claims 15,16 are directed to a computer readable media it would have been obvious to one of ordinary skill in the art to have the method steps of claims 14,19 be executed by the computer readable media because computer readable media and its instructions are able to execute method steps. The method steps and the instructions are for the same limitations claimed in the instant application and the issued patent.
Claims 8,9 contain every element of claims14,19 of U.S. Patent No.
9396078. Therefore the claims of the instant application are not patentably distinct from the earlier patent claims and as such are unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 20160041887 which discloses remote procedure call cache and redundant remote procedure call cache storing remote procedure calls in paragraph 0046, which is unusable because of the filing date.
USPN 10382587 discloses remote procedure calls being maintained in a local cache in paragraph 0076.	
	None of the other prior art found discloses the limitations ‘mirrored remote procedure call cache in the storage node, the mirrored remote procedure call cache configurable to mirror the remote procedure call cache’ nor ‘mirroring the remote 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/Primary Examiner, Art Unit 2113